           Case 3:20-cv-05861-RAJ-TLF Document 17 Filed 01/21/21 Page 1 of 2




1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    JEFFREY WELLER,
                                                        Case No. 3:20-cv-05861-RAJ-TLF
7                            Petitioner,
           v.                                           ORDER GRANTING MOTION TO
8                                                       MODIFY BRIEFING SCHEDULE
     RONALD HAYNES,
9
                             Respondent.
10

11         These are consolidated federal habeas actions filed under 28 U.S.C. § 2254. The

12   Court has previously consolidated this matter with Weller v. Wofford, No. 20-5862, and

13   ordered the Petitioners to file amended petitions (if they choose to do so) by February 5,

14   2021. Dkt. 15. Both Petitioners seek an extension of that deadline and the briefing

15   schedule; Respondents do not oppose the requests. Matter 20-5861, Dkt. 16; Matter

16   20-5862, Dkts. 18, 19. The parties are advised that future filings in these consolidated

17   cases should be made only in the lead matter, No. 20-5861.

18         Petitioners’ motions (Matter 20-5861, Dkt. 16; Matter 20-5862, Dkts. 18, 19) are

19   GRANTED. The briefing schedule shall be as follows:

20         1. Each Petitioner shall file an Amended Petition with a supporting

21              memorandum of law, or notify the Respondents they have determined that

22              they will not do so, by May 20, 2021;

23

24

25
     ORDER GRANTING MOTION TO MODIFY BRIEFING
     SCHEDULE - 1
          Case 3:20-cv-05861-RAJ-TLF Document 17 Filed 01/21/21 Page 2 of 2




1         2. Each Respondent shall have 45 days to file an Answer from the date that

2            Petitioners file or inform Respondents of their decisions not to file an

3            amended petition;

4         3. Petitioners shall file their Responses within 45 days after the filing of the

5            Answers and shall note them for consideration on the fourth Friday after filing.

6            Respondents shall have five days after the filing of Petitioners’ Responses to

7            file optional Replies, as set forth in LCR 7.

8         Dated this 21st day of January, 2021.

9

10

11                                                   A
                                                     Theresa L. Fricke
12                                                   United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING MOTION TO MODIFY BRIEFING
     SCHEDULE - 2
